Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending in the current application.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  In this instance the examiner has considered US 7500442 and US 6349663 and included these references on form PTO-892. 
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose wherein said bulk liquids transfer valve is assembled in line with a bulk liquids transfer connector that sequentially and temporarily connects the collapsible bladders for the bulk liquids supply and delivery, the submersible hull having enough heavier-than-seawater material and the ballast chambers’ volumes large enough, so that the ultra-large marine submersible transport boat with all its contained fluids in any operational status, can, by ballasting, respectively de-ballasting, be controllably
submerged and also from a submerged position can be brought to the seawater surface, and by differential ballasting of the ballast chambers, can have its pitch, and roll controlled, also, the submersible hull having a multitude of hull openings communicating from the outside through the submersible hull, the ultra-large marine submersible transport boat also comprising an onboard hydro-pneumatic ballasting system that contains a ballasting command and control center that commands and control the feeding and extraction of hull ballast water and ballast air, into and from the ballast chambers, the ballasting system being also provided with a predetermined quantity of
hull ballast water and a plurality of collapsible hull ballast water storage bags located within the submersible hull's hollow interior cavity, that store in a closed circuit the ballast water when removed from the ballast chambers and any other parts of the hydro-pneumatic ballasting system, the hydro-pneumatic ballasting system being provided with information from a vertical attitude indicator that is fitted on the ultra-large marine submersible transport boat and that indicates the engineering designated vertical, the hydro-pneumatic ballasting system being used to exchange hull ballast water amongst the ballast chambers for the ultra-large marine submersible transport boat's pitch and roll control! in relation with the engineering designated vertical, the hydro-pneumatic ballasting system being provided with depth information from some depth sensors that are fitted on the ultra-large marine submersible transport boat, the hydro-pneumatic ballasting system, for depth control, being used to exchange hull ballast water between the ballast chambers and the plurality of collapsible hull
ballast water storage bags, the hull ballast water being continuously reused and kept in close circuits separated from the surrounding seawater, and the air for de-ballasting being provided from and respectively released to the atmospheric air through an atmospheric air connection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7500442 and US 6349663 were disclosed by the applicant in the specification but were not included on the Information Disclosure Statement.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617